[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS
                                                       FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                  JANUARY 9, 2008
                             No. 06-14611        THOMAS K. KAHN
                                                      CLERK
                          Non-Argument Calendar
                        ________________________

                     D. C. Docket No. 05-21206-CV-AJ

DAN VAN TRAN,


                                                       Plaintiff-Appellant,

                                   versus

CITY OF MIAMI,
                                                       Defendant-Cross-
                                                       Defendant-Appellee,

LANGO EQUIPMENT SERVICES, INC.,

                                                       Defendant-Cross-
                                                       Claimant-Appellee.
                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (January 9, 2008)

Before TJOFLAT, WILSON and PRYOR , Circuit Judges.
PER CURIAM:

       Dan Van Tran, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of the City of Miami (“City”) and its contractor, Lango

Equipment Services, Inc. (“Lango”), dismissing his claim, brought under 42 U.S.C.

§ 1983, that the defendants denied him procedural due process of law.1 Tran

alleged that the defendants acted under color of state law and “recklessly and

maliciously” deprived him of due process of law by demolishing a structure that

was on property that he owned without giving him the proper notice and hearing

the due process required. In granting summary judgment, the district court

concluded that Tran had not been deprived of procedural due process because (1)

the City gave him sufficient notice that his property was in non-compliance with

the building code and would be demolished, (2) a forum in which to challenge this

non-compliance finding, and (3) ample time to correct code violations.

       In his brief on appeal, Tran does not explicitly question the court’s decision

granting summary judgment. The only argument his brief advances is that the

district court used “technicalities to circumvent the Constitution and made

decisions contrary to the spirit of the Constitution. The brief neither refers to none

of his specific claims nor cites the legal basis for his assertion.


       1
        Tran’s initial complaint was brought only against the City. His amended complaint
added Lango as an additional defendant.

                                              2
      The failure of an appellate to challenge a trial court’s ruling in his opening

brief on appeal operates as an abandonment of his claim that the trial court’s ruling

should be set aside. “[T]he law is by now well settled in this Circuit that a legal

claim or argument that has not been briefed before the court is deemed abandoned

and its merits will not be addressed. The Federal Rules of Appellate Procedure

plainly require that an appellant’s brief ‘contain, under appropriate headings and in

the order indicated a statement of the issues presented for review.’” Access Now,

Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (citation

omitted). Due to Tran’s failure to challenge the entry of summary judgment in the

opening brief, this appeal is due to be dismissed.

      Because Tran is proceeding pro se, we proceed alternatively to the question

of whether the district court erred in granting summary judgment. We answer that

question in the negative. First, Tran failed to meet his burden of establishing the

essential elements of his case; he neither introduced evidence, nor pointed to any

already in the record, that might establish any of the elements of any of his claims.

Second, the record discloses that he was afforded constitutionally adequate due

process before his property was taken: (1) the City communicated with him about

his non-compliance with the building code at least five times between 1997 and

2001; and (2) he had sufficient notice that his building would be demolished, an



                                           3
opportunity to correct the deficiencies and save the building, and many

opportunities to be heard.

      AFFIRMED.




                                         4